Name: Commission Regulation (EC) No 1605/2001 of 3 August 2001 amending Regulation (EC) No 1420/2001 limiting the term of validity of export licences for certain products processed from cereals
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1605Commission Regulation (EC) No 1605/2001 of 3 August 2001 amending Regulation (EC) No 1420/2001 limiting the term of validity of export licences for certain products processed from cereals Official Journal L 211 , 04/08/2001 P. 0024 - 0024Commission Regulation (EC) No 1605/2001of 3 August 2001amending Regulation (EC) No 1420/2001 limiting the term of validity of export licences for certain products processed from cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 1666/2000(2), and in particular Article 9 thereof,Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(3), as last amended by Regulation (EC) No 409/2001(4), and in particular Article 7(1) thereof,Whereas:(1) Commission Regulation (EC) No 1420/2001 of 12 July 2001 limiting the term of validity of export licences for certain products processed from cereals(5) sets 14 September 2001 as the final date for lodging export licence applications. That date means that it is impossible in practice to use licences applied for between 15 and 20 September 2001 because of the period of three working days provided for in Article 7(3) of Regulation (EC) No 1162/95.(2) The date of 14 September 2001 should therefore be replaced by 7 September 2001.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 1(1) of Regulation (EC) No 1420/2001 is replaced by the following: "1. Notwithstanding Article 7(1) of Regulation (EC) No 1162/95, export licences for the products listed in the Annex applied for from the date of entry into force of this Regulation to 7 September 2001 shall be valid until 15 September 2001 only."Article 2This Regulation shall enter into force on 4 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 August 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 117, 24.5.1995, p. 2.(4) OJ L 60, 1.3.2001, p. 27.(5) OJ L 191, 13.7.2001, p. 27.